Citation Nr: 1725043	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a cervical spine disorder

4. Entitlement to service connection for bilateral carpal tunnel syndrome.

5. Entitlement to service connection for cataracts.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for a left ankle disorder.

8. Entitlement to service connection for a left knee disorder.

9. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1969 to March 1971.  He also served in the Air Force Reserve from September 1987 through May 2009, as an Air Reserve Technician (ART), which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  With regard to his service as an ART, as discussed below, the work performed in this civilian position does not constitute active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought. 

In November 2013, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge who is not available to participate in the final decision.  A copy of the transcript of that hearing is of record.  The Veteran was notified of his right to have another Board hearing, but in April 2016 he responded he did not wish to appear at another Board hearing, and requested that his case be considered on the evidence of record.

In August 2014, the Board remanded this matter for further development, to include obtaining records for the Veteran from the Social Security Administration (SSA).  Review of the record shows that there has been substantial compliance with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

By December 2014 rating decision, the RO granted service connection for tinnitus, bilateral hearing loss, and pleural plaques secondary to asbestos exposure; thus, these issues are no longer before the Board on appeal.


FINDINGS OF FACT

1. The Veteran's civilian employment as an ART for the U.S. Air Force does not qualify as a period of active military service.

2. The preponderance of the competent evidence of record is against a finding that the Veteran's hypertension had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

3. The preponderance of the competent evidence of record is against a finding that the Veteran's lumbar spine disorder had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

4. The preponderance of the competent evidence of record is against a finding that the Veteran's cervical spine disorder had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

5. The preponderance of the competent evidence of record is against a finding that the Veteran's bilateral carpal tunnel syndrome had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

6. The preponderance of the competent evidence of record is against a finding that the Veteran's cataracts had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

7. The preponderance of the competent evidence of record is against a finding that the Veteran's diabetes mellitus had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

8. The preponderance of the competent evidence of record is against a finding that the Veteran has a left ankle disorder had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

9. The preponderance of the competent evidence of record is against a finding that the Veteran's right or left knee disorders had an onset in a qualifying period of active military service, and a right or left knee disorder is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.


CONCLUSIONS OF LAW

1. Hypertension was not incurred was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. A lumbar spine disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3. A cervical spine disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4. Bilateral carpal tunnel syndrome was not incurred in in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

5. Cataracts were not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

6. Diabetes mellitus was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

7. A left ankle disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

8. A left knee disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

9. A right knee disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2008, December 2008, January 2009, and February 2010.

The Veteran was not scheduled for VA examinations to determine whether any of the disabilities on appeal may be related to active service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and there is an indication that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, however, there is no indication that the Veteran's disabilities may be associated with a period of qualifying active service.  In that regard, in statements received in October 2009 and in June 2011, the Veteran specifically claimed that none of his disabilities (hypertension, lumbar spine disorder, cervical spine disorder, bilateral carpal tunnel syndrome, cataracts, diabetes mellitus, left ankle disorder, left knee disorder, or right knee disorder) began during his enlistment in the Navy.  Rather, he has contended that the disabilities on appeal are related to his service in the Air Force Reserve, as an ART, which he claims was considered active duty until he retired in 2009.  The Board notes however, that work performed in this civilian position, as an ART, does not constitute active duty service.  Additionally, the Veteran has not pointed to a specific period of ACDUTRA or INACDUTRA during which he may have sustained an injury or disease.  Thus, a VA examination to address the question of etiology is not warranted or necessary for any of the issues currently on appeal.  McLendon v. Nicholson, supra.

In August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), the Veteran has not requested a hearing before another Veterans Law Judge; thus, the Board may proceed to adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In August 2009, the RO made a formal finding on the unavailability of the service treatment records (STRs), from the Veteran's period of active duty from June 1969 to March 1971.  In September 2009, the RO notified the Veteran that they had been unable to locate STRs for the period from his active service in the U.S. Navy from June 1969 to March 1971.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, with regard to the missing STRs, the Board notes that the Veteran has specifically stated that none of his claimed disabilities (hypertension, lumbar spine disorder, cervical spine disorder, bilateral carpal tunnel syndrome, cataracts, diabetes mellitus, left ankle disorder, left knee disorder, or right knee disorder) began during his enlistment in the Navy.  Thus, even if STRs were available, it is not clear that they would shed any further light on this matter.  

As noted above, VA examinations were not scheduled and are not warranted.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  38 U.S.C.A. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  This refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  This refers to the 12 four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To the extent this claimant is alleging that he has an injury or disease incurred or aggravated during his time in the Air Force Reserves as an ART, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1 (a),(d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as here, for his period of active duty from June 1969 to March 1971) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010). There is also no presumption of aggravation for ACDUTRA and INACDUTRA service, as there is for active duty.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay statements may serve to support a service connection claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

III. Analysis 

The Board initially notes that with regard to the Veteran's service as an ART, certain civilian positions in the military must be filled by individuals who are members of the active reserves, which, in the case of the Air Force, are known as ART positions.  Jeffries v. Dep't of the Air Force, 999 F.2d 529 (Fed.Cir.1993).  Although they are full-time civilian employees, ARTs "are also members of the Air Force Reserve unit in which they are employed.  In addition to their civilian assignments, ARTs are assigned to equivalent positions in the reserve organization with a reserve military rank or grade." Id. at 530.  Thus, work performed in this full time civilian position, as an ART, in the United States Air Force, does not constitute active duty service.

Because the Veteran's Air Force Reserve service did involve periodic ACDUTRA and INACDUTRA, the onset of any of claimed conditions must be related to a specific period of training duty.  Thus, while periods of ACDUTRA and INACDUTRA can in some circumstances qualify as active military, naval, or air service, periods of civilian employment as an ART for the United States Air Force do not qualify as periods of active military service.  Venturella v. Gober, 10 Vet. App. 340 (1997) (widow of veteran who was both civilian ART employee and major in the Air Force Reserves was not entitled to service connection for cause of death when he died working as an ART); 38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(k).

As noted above, in a statement received in October 2009, the Veteran specifically claimed that none of his disabilities (hypertension, lumbar spine disorder, cervical spine disorder, bilateral carpal tunnel syndrome, cataracts, diabetes mellitus, left ankle disorder, left knee disorder, or right knee disorder) began during his enlistment in the Navy.  Rather, he contends, to include in a substantive appeal (VA Form 9) dated in June 2011, that his claims can be connected to his service in the Air Force,  from 1987 to 2009, when he served as an ART.

1. Hypertension

In a substantive appeal (VA Form 9) dated in January 2012, the Veteran reported that in February 2001, while serving as a full time ART, he was diagnosed with hypertension.  He contended that his hypertension was attributed to the stress of his job at the Charleston Air Force Base, and that later the stress intensified after September 11, 2001 due to having to make decisions as to who would be sent overseas in support of Iraq/Afghanistan war.

With regard to current disability, the Board notes that the Veteran has been diagnosed with hypertension.  STRs from his service in the Air Force Reserves show that in February 2001, he reported that since the last examination he had been diagnosed with high blood pressure and was taking medication.  In a note dated in February 2002, a private doctor indicated that the Veteran had been taking medication daily for high blood pressure since April 21, 2000.  

What is missing from the record is competent evidence showing that the Veteran's hypertension may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that hypertension had an onset during a specific period of active service or ACDUTRA, or that any such condition was aggravated during a specific period of active service or ACDUTRA.  Review of the Veteran's service personnel records show that in February 2001 he was on paid inactive duty for two days only, and that he was not in a duty status on April 21, 2000.  Thus, while the Veteran has pointed to a specific period of service, the record does not show this was during a period of qualifying active service.  Moreover, as noted above, a VA examination is not warranted or necessary.  The Board recognizes the Veteran's contentions that his hypertension was diagnosed during his service in the Air Force Reserves.  As noted above, however, while his hypertension was diagnosed during his service as an ART in the Air Force Reserves, this does not qualify as active duty service.  

In summary, the preponderance of the evidence is against the claim of service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Lumbar Spine Disorder and Cervical Spine Disorder

In a substantive appeal dated in January 2012, the Veteran reported that in September 1990, when serving as a full time ART, he was removing an aircraft galley when he hurt his back and neck.  He reported having medical treatment for this problem from 1990 to present from Optimal Health Chiropractic, and that the mandatory Air Force physical training over the years had aggravated these conditions.  He indicated that the Air Force physical training was required to maintain his position in the ART program.

With regard to current disability, the Board notes that the Veteran has been diagnosed with cervical and lumbar disabilities, to include cervical spondylosis and degenerative lumbar vertebrae.  

STRs from the Veteran's service in the Air Force Reserves show that in September 1990 he was seen for complaints of low back pain and neck pain after removing the galley out of an air craft.  The assessment was mild muscle strain.

In a document dated in March 2016, the Veteran's licensed massage therapist, C.S.R., opined that his cervical and spine pain was due to the neck and lower back pain which occurred while he was on active duty.  C.S.R. opined that the Veteran's cervical spondylosis and degenerative lumbar vertebrae was in direct correlation to his service-related injury sustained in 1990.

In a document dated in March 2016, a private doctor, Dr. W.K.S., opined that the Veteran's lumbar condition was at least as likely as not related to his lumbar injury while he was on active duty.  Dr. W.K.S. indicated that an injury to the lumbar region of the spine could have a devastating effect with limited range of motion, ligamentous injury, neurological findings, and degeneration of spinal joints.

In a document dated in March 2016, Dr. S. opined that the Veteran's lumbar region of the spine and cervical spine were more likely than not related to the lumbar and cervical spine injury which occurred while he was on active duty.  Dr. S. indicated that the Veteran had no back issues prior to the injury in the Air Force.

Although the Veteran has pointed to a specific period of service - in September 1990 - as the date of the onset of his lumbar and cervical disabilities, the record does not show this was during a period of qualifying active service.  Review of the service personnel records, and specifically his Reserve point credit summary, shows that he did not have an official duty status in September 1990.  Additionally, as noted above, a VA examination is not warranted or necessary.  And although the Veteran has submitted three opinions in support of his claim -- that essentially link his lumbar and cervical injuries during his Air Force reserve service to his current conditions -- as noted above, on the date of the reported injury, the Veteran was not on active duty.  The Board recognizes the Veteran's contentions that these lumbar and cervical injuries were diagnosed during  active service, however, as noted above, this is not the case.  

In summary, the preponderance of the evidence is against the claims of service connection for a lumbar spine disorder and a cervical spine disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Carpal Tunnel Syndrome

The Veteran contends that his carpal tunnel syndrome had an onset during his active service as an ART in the Air Force Reserves.

In an email dated in April 2009, the Veteran reported he had an appointment with Dr. G.S. in April 2009, for a follow up examination on both hands, and that surgery was recommended for both hands, including carpal tunnel surgery on the right, and to remove bones and fuse other bones on the left. 

In a substantive appeal dated in January 2012, the Veteran reported that over his military career he worked with his hands, using hand tools, and later in his career he used computers on a daily basis.  He indicated he was diagnosed with carpal tunnel syndrome on January 24, 2005 in both hands, and underwent a left carpal tunnel release surgery on April 11, 2005.  He reported he felt that the overuse of his hands in service was a direct cause of his carpal tunnel syndrome and related wrist issues.

With regard to current disability, the Board notes that private treatment records show that the Veteran has been diagnosed with and treated for carpal tunnel syndrome.  What is missing from the record is competent evidence showing that the Veteran's carpal tunnel syndrome may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that carpal tunnel syndrome had an onset during a specific period of active service or INACDUTRA.  Moreover, as noted above, a VA examination is not warranted or necessary.  The Board recognizes the Veteran's contentions that his carpal tunnel syndrome was diagnosed during his service in the Air Force Reserves, however, as noted above his service as an ART does not qualify as active service.  

In summary, the preponderance of the evidence is against the claim of service connection for carpal tunnel syndrome.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. Cataracts

The Veteran contends that cataracts had an onset during his active service as an ART in the Air Force Reserves.

In a substantive appeal (VA Form 9) dated in January 2012, the Veteran reported that on January 3, 2008, he was diagnosed with bilateral cataracts and fuchs corneal dystrophy eye disease by the Strom Eye Institute of the Medical University of South Carolina.  He reported that in January 2010, he underwent surgery for a cornea transplant and cataract removal in his right eye, and in June 2010, he underwent surgery for a cornea transplant and cataract removal in the left eye. 

With regard to current disability, the Board notes that private treatment records show that the Veteran has been diagnosed with and treated for cataracts.  What is missing from the record is competent evidence showing that the Veteran's cataracts may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that cataracts had an onset during a period of active service or a specific period of INACDUTRA.  Moreover, as noted above, a VA examination is not warranted or necessary.  The Board recognizes the Veteran's contentions that his cataracts was diagnosed during his service in the Air Force Reserves, however, as noted above service as an ART does not qualify as active service.  

In summary, the preponderance of the evidence is against the claim of service connection for cataracts.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Diabetes Mellitus

The Veteran contends that his diabetes mellitus had an onset during his active service as an ART in the Air Force Reserves.

Private treatment records show that the Veteran was diagnosed with type II diabetes mellitus in April 2008.

In a substantive appeal (VA Form 9) dated in January 2012, the Veteran reported that while serving as a full time Air Reserve Technician, he was diagnosed with diabetes mellitus, type II in 2008 by his family doctor.  He indicated that a private medical record dated January 12, 2009 showed he reported an eight month history of diabetes mellitus, type II.  He claimed that the stress of making military decisions and being on call 24 hours a day, 7 days a week, as it pertained to our war effort in support of Iraq and Afghanistan war, was a direct contributor to his diabetes.

With regard to current disability, the Board notes that private treatment records show that the Veteran has been diagnosed with and treated for diabetes mellitus.  What is missing from the record is competent evidence showing that the Veteran's diabetes may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that diabetes had an onset during a specific period of active service or INACDUTRA.  Moreover, as noted above, a VA examination is not warranted or necessary.  The Board recognizes the Veteran's contentions that his diabetes  was diagnosed during his service in the Air Force Reserves, however, as noted above his service as an ART does not qualify as active service.  

In summary, the preponderance of the evidence is against the claim of service connection for diabetes.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

6. Left Ankle, Left Knee, and Right Knee Disorders

The Veteran contends that he has left ankle and left and right knee disorders that had an onset during his active service as an ART in the Air Force Reserves.

Private treatment records showed that in January 2010, the Veteran was seen for physical therapy for his knees and left ankle.  The diagnoses included bilateral knee osteoarthritis and left ankle pain.  

In a substantive appeal (VA Form 9) dated in January 2012, the Veteran reported that during his military service, his knees and ankles had been subjected to an enormous amount of wear and tear.  He claimed that in the Navy, he had physical training in, the form of running, and he was required to climb up and down on ships ladders, creating stress on the knees and ankles, and that in the Air Force, he also did physical training, and was required to climb up and down on aircraft ladders and maintenance stands.  He contended that this strenuous use of his legs in both the Navy and Air Force had the consequence of creating arthritis in his left knee, right knee, and left ankle.  He indicated he had been to physical therapy with minimal results, and that the final medical cure was left and right knee replacement surgery.  He also claimed that it has been medically proven that arthritis will not manifest itself years after injury and/or excessive use of the joints.

With regard to current disability, the Board notes that private treatment records show that the Veteran has been diagnosed with and treated for left and right knee disabilities.  What is missing from the record is competent evidence showing that the Veteran's left and right knee disorders may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that left and right knee injuries or disorders had an onset during a specific period of active service or ACDUTRA or INACDUTRA.  Moreover, as noted above, a VA examination is not warranted or necessary.  The Board recognizes the Veteran's contentions that his left and right knee disorders are related to his service in the Air Force Reserves, however, as noted above his service as an ART does not qualify as active service.  

With regard to the left ankle, as noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  Herein, although the Veteran has reported he has a left ankle disorder, the competent medical evidence shows otherwise.  Although the Veteran is competent to report his symptoms and observations, as a lay person, he is not competent to diagnose an ankle disorder.  See Jandreau v. Nicholson, supra.

In summary, the preponderance of the evidence is against the claim of service connection for a left ankle disorder, and for left and right knee disorders.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.













(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for cataracts is denied.

Service connection for diabetes mellitus is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


